Citation Nr: 1243624	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  07-05 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from September 29, 1976, to November 10, 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In July 2011, the Board remanded the matter for proper scheduling of a Board hearing.  

In May 2012, the Veteran, through her representative, requested that her Board hearing be re-scheduled because she was incarcerated.

In July 2012, the Board remanded the matter for scheduling of a Board hearing.  

In a letter dated in September 2012, the agency of original jurisdiction notified the Veteran that a Board hearing had been scheduled for October 2012.  The Veteran did not show up for her scheduled hearing, or contact VA in the matter.  The Board will therefore decide the claim based on the evidence of record.

The issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In a rating decision in September 1985, the RO denied service connection for nervous condition; after the Veteran was notified of the adverse decision and of his right to appeal, he did not appeal the rating decision and the rating decision became final by operation of law based on the evidence then of record. 

2.  Evidence that is not cumulative or redundant of the record in September 1985 and that relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder has been received.


CONCLUSIONS OF LAW

1.  The decision in September 1985 by the RO, denying service connection for a nervous condition, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2012).

2.  New and material evidence has been received since the September 1985 rating decision denying service connection for an acquired psychiatric disorder, and, thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify a claimant of information and evidence necessary to substantiate the claim and redefined its duty to assist in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107; 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326.  

In this case the Board is granting the Veteran's request to reopen his previously denied claim for service connection for an acquired psychiatric disorder; the only issue resolved in this decision.  Given the favorable disposition of this issue, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

II.  New and material evidence 

In September 1976 the Veteran entered active duty service in the U.S. Navy, and in November 1976 he was separated based on unsuitability.  In July 1985 he filed a claim for a nervous condition.

In a rating decision in September 1985, the RO denied service connection for a nervous disorder on the grounds that the Veteran's enuresis/bedwetting was a developmental disorder and, as such, was not a disability under the law; and on the grounds that a neuropsychological disorder was not shown in service or in the year after service.  After the Veteran was notified of the adverse decision and of his right to appeal, he did not appeal and the decision became final by operation of law based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

Although the September 1985 rating decision is final, a claim of service connection may be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.

In correspondence in June 2005, the Veteran filed a new claim for a mental condition.

Where, as here, a claim of service connection has been previously denied, a subsequent claim of service connection for the same disability may not be considered on the merits unless new and material evidence has been presented.  And whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdiction responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

The Board notes that a change in diagnosis or specificity of the claim must be carefully considered in determining the etiology of a potentially service- connected condition and whether the new diagnosis is a progression of the prior diagnosis, correction of an error in diagnosis, or development of a new and separate condition.  38 C.F.R. § 4.13, 4.125 (2008); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  

In this case, the appellant's current claim for "a mental condition," denied by the RO in September 2005 as service connection for schizoaffective disorder, is based on the same factual basis as the time the case was last decided on the merits in September 1985; namely, that the Veteran was referred for psychiatric evaluation during active duty.  Accordingly, new and material evidence is necessary to reopen the claim.  Id.  
 
As the application to reopen the claims was received after August 29, 2001, the current regulatory definition of new and material evidence under 38 C.F.R. § 3.156 applies.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

However, if new and material evidence was received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a SOC) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "New and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  Young, 22 Vet. App. at 468.

In order that the additional evidence may be considered new and material, the evidence must relate to the basis for the prior denial of the claim.

In determining whether evidence is new and material, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

Evidence Previously Considered

The evidence considered at the time of the 1985 rating decision, which denied service connection for nervous condition, consisted of service treatment records, which included the report of an August 1976 entry examination finding no abnormality.  In addition, the service treatment records also included the report of a November 1976 psychiatric evaluation, which noted that the Veteran had a lifelong history of bedwetting that the examiner said was symptomatic of the Veteran's immaturity, poor judgment, and lack of insight.  No organic basis for the Veteran's bedwetting was found.  The examiner concluded that the Veteran lacked the necessary maturity to function effectively in the Navy, and recommended that the Veteran be discharged as temperamentally unsuitable for further training.  The service treatment records also included the report of a November 1976 Aptitude Board, which recommended that the Veteran be separated from service on the basis of unsuitability.  

The evidence of record in 1985 also included the report of a VA examination done in August 1985.  During the examination the Veteran's grandmother reported that the Veteran had lived with her prior to his entry into active duty service, and that he seemed to be a very much changed person when he returned to her home in November 1976.  She stated that the Veteran was working, going to school, and very actively involved in various types of activities prior to leaving for active duty service, but on his return simply stayed in the house, cried a lot, and talked in a confused manner.  She said that some doctor told her at the time that the Veteran had had a nervous breakdown, but that rather than take him, as suggested, to apply for Social Security disability benefits, she gave the Veteran some of her Valium, which she said quieted the Veteran down.  Mental examination in 1985 revealed the Veteran to be disoriented and exhibiting a vacuous appearance with open mouth and flattened affect; which the examiner remarked was the appearance of someone who has had a chronic mental condition, likely schizophrenia, for some time.  The examiner added that the Veteran did not appear to be employable or competent.  

Additional Evidence and Analysis

As stated before, in September 1985, the Board denied service connection for a nervous/acquired psychiatric disorder on the grounds that the Veteran's enuresis/bedwetting was a developmental disorder and, as such, was not a disability under the law; and on the grounds that a neuropsychological disorder was not shown in service or in the year after service.  

In order that the additional evidence may be considered new and material, the evidence must relate to the basis for the prior denial of the claim.  

The additional evidence since the rating decision by the RO in September 1985 
includes Social Security disability records, which in turn include the report of a psychiatric examination done in 1979.  During the examination the Veteran complained of hearing voices and feeling like needles were in his head, and said that he had tried to commit suicide by overdose of pills in 1978 because he thought someone was trying to kill him; for which he was hospitalized for two weeks.  He denied any other psychiatric hospitalizations, but said that he had consulted with psychiatrists off and on over the past two to three years.  He also admitted to gender issues, and expressed interest in a sex change.  Mental examination found inconsistent comprehension and concentration, and flat and distant affect with underlying depression and apathy; and the Veteran's appearance and mannerisms were moderately effeminate.  The diagnosis was schizophrenic reaction, chronic, undifferentiated; and gender dysphoria, male to female transsexual.  

In Shade v. Shinseki, 24 Vet. App 110 (2010), the United States Court of Appeals for Veterans Claims (Court), interpreted the language of 38 C.F.R.  § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R.  § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  

This medical document, which was not of record at the time of the September 1985 rating decision, supports the grandmother's earlier account that the Veteran received treatment for psychosis within a year or so after his separation from service.  Justus, 3 Vet. App. at 512-13.  Therefore, and in accordance with Shade, the Board finds that the evidence submitted since the September 1985 rating decision is new and material, as it relates to an unestablished fact necessary to decide the claim.  See 38 C.F.R. § 3.156(a).  Accordingly, the issue of entitlement to service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. § 5108.


ORDER

New and material evidence having been submitted, the Veteran's claim for service connection for an acquired psychiatric disorder is reopened and, to that extent only, the appeal is granted.

REMAND

Having reopened the claim for service connection for an acquired psychiatric disorder based on new and material evidence, the Board has jurisdiction to review the underlying service connection claim, de novo, based on the whole record.  For the reasons that follow the Board finds that additional development is warranted.

As stated previously, in September 1976 the Veteran entered active duty service in the U.S. Navy, and in November 1976 he was separated based on unsuitability.  During a Navy Aptitude Board held on November 4, 1976, he gave a history of enuresis (bedwetting) prior to and during service.  According to the aptitude Board, no organic basis was found, and that it appeared that the Veteran's bedwetting was a response to emotional stress.

In addition to the foregoing, during a March 1979 psychiatric evaluation (which returned a diagnosis of schizophrenic reaction), the Veteran reported that he that he had tried to commit suicide by overdose of pills in 1978 because he thought someone was trying to kill him.  He was hospitalized for two weeks.  He also reported that he had consulted with psychiatrists off and on over the past two to three years.  This is significant since the Veteran was separated from service in 1976, three years prior to the March 1979 evaluation.  See 38 C.F.R. §§ 3.307, 3.384.  The diagnosis was schizophrenic reaction, chronic, undifferentiated; and gender dysphoria, male to female transsexual.

In correspondence dated in May 1997, the Veteran wrote that he completed two years of Navy ROTC with no problem, and that he had no problems until he entered the U.S. Navy.  In February 2007 he submitted a photocopy of his Certificate of Completion of Navy Junior ROTC; and again stated that his nervous condition began during boot camp in active duty service.

In McLendon v. Nicholson the Court held that the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  

In this case, a psychiatric examination performed just 3 years after the Veteran's separation from service found the Veteran with symptoms of psychosis, diagnosed as schizophrenia.  VA treatment records dating from 2004 also show a diagnosis of schizophrenia.   However, it is unclear whether the Veteran's psychotic disorder began during service or within the year thereafter; or is otherwise related to service.  In accordance with McLendon, and in compliance with 38 C.F.R. § 3.159, the matter must therefore be remanded for a VA examination and opinion.  McLendon, 20 Vet. App. 79.

Additionally, in October 2009, the Veteran raised the issue of service connection for PTSD secondary to military sexual trauma/sexual harassment.  Notice in accordance with 38 C.F.R. § 3.159(b) of the information and evidence necessary to establish a claim of a claim based on military sexual trauma under 38 C.F.R. § 3.304(f)(5) must be sent.  See Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000) (holding that VA has an obligation to investigate all theories of entitlement).  


ORDER

New and material evidence having been received, the Veteran's claim for service connection for an acquired psychiatric disorder is reopened and, to that extent only, the appeal is granted.


REMAND

Having reopened the claim for service connection for an acquired psychiatric disorder based on new and material evidence, the Board has jurisdiction to review the underlying service connection claim, de novo, based on the whole record.  For the reasons that follow the Board finds that additional development is warranted.

As stated before, in September 1976 the Veteran entered active duty service in the U.S. Navy.  During a Navy Aptitude Board held on November 4, 1976, he gave a history of enuresis (bedwetting) prior to and during service.  According to the aptitude Board, no organic basis was found, and the Veteran's bedwetting was a response to emotional stress.

In November 1976 the Veteran was separated based on unsuitability.

Post-service records include the report of a March 1979 psychiatric evaluation. During the evaluation the Veteran (who was a male at the time) reported that he had consulted with psychiatrists off and on over the past two to three years.  This is significant since the Veteran was separated from service in 1976; three years prior to the March 1979 evaluation.  See 38 C.F.R. §§ 3.307, 3.384.  He also reported that he had tried to commit suicide by overdose of pills in 1978 because he thought someone was trying to kill him, and that he was hospitalized for two weeks.  The diagnosis in March 1979 was schizophrenic reaction, chronic, undifferentiated; and gender dysphoria, male to female transsexual.

In correspondence dated in May 1997 the Veteran wrote that he completed two years of Navy ROTC with no problem, and that he had no problems until he entered the U.S. Navy.  In February 2007 he submitted a photocopy of his Certificate of Completion of Navy Junior ROTC; and reiterated that his nervous condition began during boot camp in active duty service.

The Veteran has undergone a gender and name change since service.

In McLendon v. Nicholson the Court held that the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  

In this case there is evidence of emotional stress and symptoms (bedwetting) during service.  In addition, a psychiatric examination done within 3 years after the Veteran's separation from service found the Veteran with symptoms of psychosis, diagnosed as schizophrenia; and VA treatment records dating from 2004 also show a diagnosis of schizophrenia.  However, it is unclear whether the Veteran's psychotic disorder began during service or within the year thereafter (38 C.F.R. §§ 3.307, 3.384); or is otherwise related to service.  See, e.g., 38 C.F.R. § 3.306.  In accordance with McLendon, and in compliance with 38 C.F.R. § 3.159, the matter must therefore be remanded for a VA examination and opinion.  McLendon, 20 Vet. App. 79.

Additionally, in October 2009, the Veteran raised the issue of service connection for PTSD secondary to military sexual trauma/sexual harassment.  See 38 C.F.R. § 3.304(f)(5).  On remand adjudication of the claim under this theory of entitlement is warranted.  See Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000) (holding that VA has an obligation to investigate all theories of entitlement).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide the names of all of psychiatric treatment providers from 1976 to 1979; then request those records.  The Veteran's former name should be noted in the request(s) for records.

If a negative response is received and it is determined that additional requests for these records would be futile, notify the Veteran and her representative in accordance with 38 C.F.R. § 3.159(e).

2.  After completion of the above, afford the Veteran a VA psychiatric examination with a psychologist or psychiatrist.  The claims file must be made available to, and reviewed by, the examiner, and the Veteran must be given the opportunity to describe her in-service experiences and symptoms.

After reviewing the claims file and examining the Veteran, the examiner must clearly identify all of the Veteran's psychiatric disorders, including any congenital and personality disorders.  The examiner is then requested to provide an opinion on each of the following questions:

a) whether it is at least as likely as not (50% probability) that the in-service behaviors leading to a finding of unsuitability were early manifestations of any acquired psychiatric disorder diagnosed currently or at any time since June 2005? 

If the above is answered in the negative, is it at least as likely as not (a 50% probability) that the in-service behaviors leading to a finding of unsuitability represent a superimposed disability resulting from aggravation (the permanent worsening, beyond the natural progression of the disorder) of a developmental disorder?

The examiner is asked to consider that the term "aggravated" means a permanent increase in the underlying disability, that is, an irreversible worsening of the disorder beyond the natural clinical course and character of the condition as contrasted to a temporary worsening of symptoms.

c) whether it is at least as likely as not (50% probability) that an acquired psychiatric disorder was manifest during, or is attributable to, service on a direct basis.  

d) whether there is evidence of behavioral changes to indicate that any incidents of sexual harassment/assault occurred during service.  The examiner should offer an opinion in accordance with the guidance set forth in 38 C.F.R. § 3.304(f)(3).  If the examiner concludes that incidents of sexual harassment did take place in service, then the examiner should offer an opinion as to whether PTSD, if diagnosed, is causally related to such incidents.  

For each opinion, the examiner is asked to consider that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is medically sound to find in favor of causation as it is to find against causation.

All opinions must be accompanied by clear rationale consistent with the evidence of record.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.

3. Upon completion of all of the above, adjudicate, the issue of service connection for an acquired psychiatric disorder, based on all of the evidence of record.  If the claim is denied, send the Veteran and her representative a supplemental statement of the case and allow an opportunity for response.  Thereafter, return the case to the Board for further appellate consideration, if appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


